NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-4074-16T2

STATE OF NEW JERSEY,

        Plaintiff-Respondent,

v.

JOSEPH M. DOYLE,

     Defendant-Appellant.
____________________________

              Submitted May 17, 2018 – Decided June 26, 2018

              Before Judges Haas and Gooden Brown.

              On appeal from Superior Court of New Jersey,
              Law Division, Burlington County, Indictment
              No. 16-05-0556.

              Joseph E. Krakora, Public Defender, attorney
              for appellant (Michele E. Friedman, Assistant
              Deputy Public Defender, of counsel and the
              brief).

              Scott   A.    Coffina,   Burlington  County
              Prosecutor, attorney for respondent (Nicole
              Handy, Assistant Prosecutor, of counsel and
              on the brief).

PER CURIAM

        Defendant Joseph Doyle appeals from an April 6, 2017 judgment

of conviction for third-degree possession of cocaine with intent
to distribute, N.J.S.A. 2C:35-5(a)(1) and (b)(2).                 Defendant moved

to suppress evidence seized without a warrant, which formed the

evidential basis for the charge.              After his motion was denied,

defendant entered a negotiated guilty plea and was sentenced to a

five-year      term    of    special    probation   in     drug   court,    with    an

alternative sentence of four years' imprisonment, with a one-year

period of parole ineligibility, if defendant violated probation.

      On   appeal,      as    permitted    under    Rule    3:5-7(d),      defendant

challenges the denial of his suppression motion, raising the

following single point for our consideration:

                      THE   STATE    FAILED    TO   PRESENT
                      COMPETENT EVIDENCE TO CORROBORATE
                      ITS CLAIM THAT THE WIRETAP TEXT
                      MESSAGES AND PHONE CALLS ON WHICH
                      POLICE   RELIED    WERE   OBJECTIVELY
                      EMBEDDED WITH "DRUG CODE." WITHOUT
                      THIS   MISSING    LINK,   THE   COURT
                      COMMITTED   REVERSIBLE     ERROR   IN
                      FINDING THAT POLICE HAD REASONABLE
                      SUSPICION TO STOP [DEFENDANT] IN
                      CONNECTION    WITH     A    NARCOTICS
                      INVESTIGATION.

Having considered the argument and applicable law, we affirm.

      After defendant filed his suppression motion, the parties

agreed that no testimonial hearing was required pursuant to Rule

3:5-7(c); stipulated to the facts in their written submissions;

and requested that the motion judge, Judge Philip E. Haines, review

the   police    motor       vehicle    recording    of   the   stop   provided      in


                                          2                                  A-4074-16T2
discovery.      Accordingly, in his written decision rendered on

January 17, 2017, Judge Haines made factual findings from the

undisputed facts, which we incorporate by reference and summarize

to lend context to the judge's decision.

     Briefly, the Burlington County Guns, Gangs, and Narcotics

Task Force (GGNTF) and the Drug Enforcement Agency (DEA) conducted

an undercover investigation of Dante Fox, which led to an arranged

drug transaction with Fox and a confidential source in September

2015; the issuance of a communications data warrant (CDW) for

Fox's phone in October 2015; and the issuance of a wiretap order

to intercept Fox' telephone communications for twenty days from

December 14, 2015.      As a result, police intercepted a number of

telephone conversations and text messages they believed referred

to drug vernacular for cocaine and drug transactions.

     Two   of   the   intercepted   conversations,   which   occurred   on

December 15 and 16, 2015, involved a request between Fox and an

individual later identified as defendant for "4 vizzles," which

police believed was coded language for a drug transaction.              In

subsequent conversations on December 29 and 30, 2015, defendant

arranged a time to meet Fox at Fox's house.

     On the morning of December 30, 2015, police observed a man

later identified as defendant enter Fox's home carrying a black

backpack, exit ten minutes later, and drive off in a white Ford

                                     3                           A-4074-16T2
Crown Victoria.    One of the GGNTF officers conducted a motor

vehicle stop and advised defendant he was being stopped for having

tinted windows.1   Thereafter, the officers removed defendant from

the vehicle, handcuffed him, conducted a pat down, and placed him

in the back seat of a police car.       During the pat down, the

officers removed $585 in currency from defendant's pockets.

     Approximately one minute after the stop, a K-9 unit arrived

at the scene to perform an exterior sniff of defendant's vehicle.

The K-9 officer gave a positive hit, indicating the presence of

narcotics at the trunk and passenger side of the Crown Victoria.

Thereafter, the officers transported defendant and his vehicle to

police headquarters, after which a search warrant was obtained for

the vehicle.   The resulting search of the trunk of the vehicle

uncovered a black backpack containing one ounce of cocaine.

      In upholding the stop of defendant's vehicle, Judge Haines

initially recognized that defendant "was stopped as a part of a

GGNTF investigation, . . . a specialized unit with particularized

knowledge about the drug trade." After acknowledging "the training

and experience of the officers involved," and the propriety of the

officers "consider[ing] the conversation that took place between



1
   Before the motion judge and on appeal, the State abandoned any
argument that the stop was justified based on a violation of the
tinted-windows statute, N.J.S.A. 39:3-74.

                                 4                         A-4074-16T2
. . . [d]efendant and . . . Fox several weeks prior to the

challenged car stop,"   Judge Haines concluded that "the police had

a 'particularized suspicion' that [defendant] was 'engaged in

wrongdoing' which justified the stop of his motor vehicle."        To

support his decision, the judge relied "on the information obtained

from the wiretap, from the [CDW], the surveillance of [defendant]

arriving at and departing from the home of . . . Fox, and the

specialized knowledge of the [GGNTF]."2       The judge entered a

memorializing order and this appeal followed.3

     On appeal, defendant "exclusively" challenges the judge's

ruling that the officers possessed the requisite suspicion to stop

the car, arguing "the record is devoid of proof corroborating

[the] claim" that "the intercepted text messages and phone calls

contained language which the officers reasonably and objectively

believed to contain 'drug code.'"    We disagree.



2
  The wiretap application, which was not challenged by defendant,
detailed the affiant's extensive knowledge and experience "in all
facets of narcotics investigations" while assigned to the GGNTF,
as well as the suspected involvement in drug trafficking of
defendant and his two brothers, described as associates of Fox,
whose "Cadillac [was] registered to [defendant]."
3
   Because the judge found "nothing in the dash camera video nor
in the recited facts that could lead the officers to believe that
[defendant] was armed and dangerous," he determined that "the
frisk of his outer clothing" and "entry into [his] pockets" were
unlawful and suppressed the seizure of $585 in currency from
defendant's person. That ruling is not challenged on appeal.

                                 5                          A-4074-16T2
       Our review of a motion judge's decision on a motion to

suppress is limited.      State v. Robinson, 200 N.J. 1, 15 (2009).

We review the judge's factual findings in a suppression hearing

with great deference, State v. Gonzales, 227 N.J. 77, 101 (2016),

and "must uphold the factual findings underlying the trial court's

decision,     provided   that     those      findings     are    'supported        by

sufficient credible evidence in the record.'"             State v. Boone, 232

N.J. 417, 425-26 (2017) (quoting State v. Scriven, 226 N.J. 20,

40 (2016)). We "disregard those findings only when a trial court's

findings of fact are clearly mistaken."             State v. Hubbard, 222

N.J. 249, 262 (2015).     We owe no deference, however, to the trial

court's     legal   conclusions    or       interpretation       of   the     legal

consequences that flow from established facts.                  Id. at 263.      Our

review in that regard is de novo.            State v. Watts, 223 N.J. 503,

516 (2015).

       It is well settled that the police may lawfully stop a motor

vehicle and detain the occupants on less than probable cause in

order to investigate suspicious conduct.                State v. Stovall, 170

N.J. 346, 356 (2002).      Such an "investigatory stop," also known

as a Terry4 stop, is characterized by a detention in which the

person approached by a police officer would not reasonably feel



4
    Terry v. Ohio, 392 U.S. 1 (1968).

                                        6                                   A-4074-16T2
free to leave, even though the encounter falls short of a formal

arrest.   Id. at 355-56.         During a Terry motor vehicle stop, a

police officer may detain an individual for a brief period, if the

stop was "based on reasonable and articulable suspicion that an

offense . . . has been or is being committed."                   State v. Carty,

170 N.J. 632, 639-40 (2002).            Once a lawful stop is made, the

subsequent reasonable detention of the occupant of the motor

vehicle constitutes a permissible seizure.                  State v. Dickey, 152

N.J. 468, 475 (1998).          The burden is on the State to show by a

preponderance      of   the    evidence       that   it    possessed     sufficient

information to give rise to the required level of suspicion. State

v. Pineiro, 181 N.J. 13, 19-20 (2004).

     "The principal components of a determination of reasonable

suspicion . . . [are] the events which occurred leading up to the

stop . . . , and then the decision whether these historical facts,

viewed from the standpoint of an objectively reasonable police

officer, amount to a reasonable suspicion . . . ."                  Stovall, 170

N.J. at 357 (alteration in original) (quoting Ornelas v. United

States,   517   U.S.    690,    696    (1996)).           Determining    whether    a

reasonable   and    articulable       suspicion      exists    depends    upon   the

totality of the circumstances.                Pineiro, 181 N.J. at 22.             In

evaluating the totality of the circumstances surrounding the Terry

stop, a reviewing court must balance "the State's interest in

                                          7                                 A-4074-16T2
effective law enforcement against the individual's right to be

protected from unwarranted and/or overbearing police intrusions."

State v. Davis, 104 N.J. 490, 504 (1986).

     As our Supreme Court observed in Davis,

           such encounters are justified only if the
           evidence, when interpreted in an objectively
           reasonable manner, shows that the encounter
           was preceded by activity that would lead a
           reasonable   police   officer    to  have   an
           articulable suspicion that criminal activity
           had occurred or would shortly occur.        No
           mathematical formula exists for deciding
           whether the totality of circumstances provided
           the   officer    with   an    articulable   or
           particularized suspicion that the individual
           in question was involved in criminal activity.
           Such a determination can be made only through
           a sensitive appraisal of the circumstances in
           each case.

           [Id. at 505.]

     In reviewing the totality of the circumstances, we are also

required   to   "give   weight   to       'the   officer's   knowledge   and

experience' as well as 'rational inferences that could be drawn

from the facts objectively and reasonably viewed in light of the

officer's expertise.'"     State v. Citarella, 154 N.J. 272, 279

(1998) (quoting State v. Arthur, 149 N.J. 1, 10-11 (1997)).              "The

fact that purely innocent connotations can be ascribed to a

person's actions does not mean that an officer cannot base a

finding of reasonable suspicion on those actions as long as 'a



                                      8                             A-4074-16T2
reasonable person would find the actions are consistent with

guilt.'"   Id. at 279-80 (quoting Arthur, 149 N.J. at 11).

      Applying these principles, we discern no basis to disturb

Judge Haines' reasoned decision upholding the motor vehicle stop

that led to the seizure of a large quantity of cocaine found in

the black backpack in the trunk of defendant's vehicle.             Contrary

to defendant's contention, the totality of all of the circumstances

viewed   through   the   prism   of   the    specialized   knowledge      and

experience of the members of the GGNTF in conducting narcotics

investigations clearly provided a constitutionally permissible

reasonable   suspicion   that    defendant   was    engaging   in   criminal

activity with Fox to justify the motor vehicle stop.                 We are

satisfied, as was Judge Haines, that the full mosaic of the

circumstances provided the "reasonable and articulable suspicion

that an offense . . . has been or is being committed" necessary

to effectuate a motor vehicle Terry stop.          Carty, 170 N.J. at 639-

40.

      Affirmed.




                                      9                              A-4074-16T2